Order entered July 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00578-CV

                      IN RE MAETZI MILLER, Relator

          Original Proceeding from the 303rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-21-02529

                                   ORDER
                  Before Justices Molberg, Reichek, and Smith

      Relator’s July 15, 2021 petition for writ of mandamus challenges the trial

court’s “Order Granting Plaintiff Jerod Miller’s Motion for Traditional and No

Evidence Summary Judgment.” Relator is also challenging the same order pursuant

to his interlocutory appeal pending under cause number 05-21-00422-CV. We

conclude that these proceedings should be decided together.

      Accordingly, on the Court’s own motion, we ORDER cause number 05-21-

00578-CV CONSOLIDATED into cause number 05-21-00422-CV. We DIRECT

the Clerk of this Court to remove all documents from cause number 05-21-00578-

CV and refile them in cause number 05-21-00422-CV and to treat cause number
05-21-00578-CV as a closed case. We ORDER that all future filings bear only

cause number 05-21-00422-CV. All current deadlines in cause number 05-21-

00422-CV remain in place.

      On the Court’s motion, we also STAY the enforcement hearing currently set

for July 16, 2021. We further request that the real party in interest and respondent

file a response, if any, to the petition for writ of mandamus within TWENTY

DAYS of this order. In accordance with this consolidation order, that response

should be filed in cause number 05-21-00422-CV.

      We DIRECT the Clerk of this Court to send a copy of this order to all

parties, the trial judge, and the Dallas District Court Clerk.




                                               /s/    AMANDA L. REICHEK
                                                      JUSTICE